MEMORANDUM OF DECISION.
Defendant landlord appeals the Superior Court’s affirmance of that part of a small claims judgment in the District Court ordering him to repay a $200 security deposit to plaintiff, a former tenant of his. He, however, did not furnish the Superior Court any transcript of the evidence in the District Court nor any such statement of the District Court proceedings as would under D.C.Civ.R. 75(c) or 75(d) be usable on appeal in lieu of a transcript.1 In those circumstances the Superior Court had no basis for reviewing the factual findings of the District Court that supported its order for the return of the security deposit. See State v. Meyer, Me., 423 A.2d 955 (1980), and cases there cited. The Superior Court was entire*718ly correct in affirming that part of the small claims court’s order.
The entry must be:
Appeal denied.
Judgment of the Superior Court affirmed.
All concurring.

. The District Court Civil Rules apply “to proceedings [in small claims cases] subsequent to the rendition of judgment.” D.C.Civ.R. 81(a)(1).